
	
		III
		111th CONGRESS
		2d Session
		S. RES. 502
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Wyden (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Eliminating secret Senate holds.
		  
	
	
		1.Eliminating secret Senate
			 holdsRule VII of the Standing
			 Rules of the Senate is amended by adding at the end the following:
			
				7.
				(a)The majority and minority leaders of the Senate or their
				designees shall recognize a notice of intent of a Senator who is a member of
				their caucus to object to proceeding to a measure or matter only if the
				Senator—
					(1)submits the
				notice of intent in writing to the appropriate leader or their designee and
				grants in the notice permission for the leader or designee to object in the
				Senator’s name; and
					(2)not later than 2
				session days after the submission under clause (1), submits for inclusion in
				the Congressional Record and in the applicable calendar section described in
				subparagraph (b) the following notice:
					I,
				Senator ___, intend to object to proceeding to ___, dated ___..
				(b)The Secretary of
				the Senate shall maintain for both the Senate Calendar of Business and the
				Senate Executive Calendar a separate section entitled Notices of Intent
				to Object to Proceeding. Each section shall include the name of each
				Senator filing a notice under subparagraph (a)(2), the measure or matter
				covered by the calendar that the Senator objects to, and the date the objection
				was filed.
				(c)A Senator may
				have an item relating to that Senator removed from a calendar to which it was
				added under subparagraph (b) by submitting for inclusion in the Congressional
				Record the following notice:
				I,
				Senator ___, do not object to proceeding to ____, dated
				____..
				.
		
